DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
Applicant’s e-Terminal disclaimer filed 1 February 2021 is acknowledged and has been accepted and entered into the record. 

Reasons for Allowance
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: The prior art of record does not teach or render obvious to the skilled artisan an apparatus for craftwork comprising a base comprising a base width and a base length, the base further comprising a workspace configured to support a stampable substrate having a widthwise edge and a lengthwise edge, the base further comprising a lengthwise rigid raised side portion extending generally parallel to the base length, the lengthwise rigid raised side portion extending above the workspace, a translucent or clear cover portion connected to the base, the cover portion comprising gridlines and configured to move toward and away from the workspace, a ferromagnetic material disposed below the workspace, and at least one magnet configured to secure a stampable substrate located on the workspace to the when considered in combination with the other limitations as recited in claim 1.
In particular, although in general apparatuses for craftwork which comprise bases with workspaces are generally known in the prior art (see, for example, Angevine US PG-PUB 2012/0094820 A1, fig. 1) and apparatuses which comprise ferromagnetic material are generally known (see, for example, Hutchison et al. US PG-PUB 2002/0043161 A1, ¶ 43), there is no teaching or suggestion that would result in an obvious modification of either document in view of the other in order to arrive at Applicant’s claimed invention as outlined by the limitations recited in claim 1.
As to claims 2-12: Each of said claims depend ultimately from claim 1 and accordingly each is indicated allowable at least by virtue of their respective dependencies upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215.  The examiner can normally be reached on M-F 8-4:30 E.S.T..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856